Exhibit 99.2 FOR IMMEDIATE RELEASE NewStar Adopts New Dividend Policy and Declares First Quarterly Dividend Follows Previous $30 million Share Repurchase Authorization Boston, MA, February 14, 2017 - NewStar Financial Inc. (Nasdaq:NEWS), a specialized commercial finance company, announced today that its Board of Directors adopted a new dividend policy and declared a quarterly dividend of $0.02 per share of common stock.The dividend is expected to be paid on March 17, 2017, to shareholders of record at the close of business on March 2, 2017.This marks the first dividend paid to stockholders in the company’s history.The declaration and payment of future dividends will be subject to the board’s approval.
